Citation Nr: 0711923	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date than October 1, 2004 
for a 70 percent evaluation for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit on appeal.

The veteran testified before the undersigned at an August 
2006 Board hearing.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2004 rating decision, the RO granted service 
connection for the appellant's PTSD and assigned a 30 percent 
evaluation effective September 30, 2001.

In a December 2004 rating decision, the RO increased the 
evaluation for PTSD to 70 percent disabling effective October 
1, 2004.

The veteran contends that the effective date for the 70 
percent disability evaluation should be September 30, 2001 
rather than October 1, 2004.

In August 2006, the veteran appeared before the Board and 
testified that he began receiving treatment in January 2000 
at the Columbia VA Medical Center.  The veteran also stated 
that he was receiving treatment at the Columbia Vet Center in 
1999 and subsequently transferred to Dr. Bolet's PTSD group 
at the Columbia VA Medical Center. 

Given that these earlier VA records would assist in 
determining the nature and extent of the veteran's post 
traumatic stress disorder in September 2001, and given the 
doctrine set forth in Bell v. Derwinski, 2 Vet. App. 611 
(1992) (adjudicators are deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees); a remand for additional VA treatment 
records is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the necessary steps 
to obtain any VA treatment records which 
pertain to care for post traumatic stress 
disorder dating prior to September 2001 
which are not currently associated with 
the claims file.  This particularly 
includes any records pertaining to the 
appellant's treatment at Columbia VA 
Medical Center and Columbia Vet Center 
beginning in January 1999 through 
September 2001.  If, after making 
reasonable efforts, the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

3.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



